983 A.2d 209 (2009)
GE LANCASTER INVESTMENTS LLC, JE Lancaster Investments LLC, ME Lancaster Investments LLC, DE Lancaster Investments LLC, Lancaster Investment Partners, GJMD Investors Inc., Spring Mill Investors Inc., ME Spring Mill Investments LLC, AE Spring Mill Investments, LLC, DE Spring Mill Investments, LLC, EE Spring Mill Investments, LLC, JE Spring Mill Investments, LLC, SE Spring Mill Investments, LLC, Steven H. Erlbaum, SE Mt. Pleasant Investors, Inc., SE Mt. Pleasant Investments, LLC, Mt. Pleasant Partners, Ridgewood Partners, RDH Ridgewood Investors, Inc., and RDH Ridgewood Investments LLC, Respondents.
v.
AMERICAN EXPRESS TAX AND BUSINESS SERVICES, INC., Petitioner.
No. 298 EAL 2009
Supreme Court of Pennsylvania.
October 16, 2009.

ORDER
PER CURIAM.
AND NOW, this 16th day of October, 2009, the Petition for Allowance of Appeal is hereby DENIED. Petitioner's Application for a Stay is DENIED as moot.